DETAILED ACTION
This action is pursuant to the claims filed on 04/16/2021. Claims 1-2 and 4-22 are pending. Claims 4-20 are withdrawn as being directed to a non-elected invention. A final action on the merits of claims 1-2 and 21-22 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly.
Claim Objections
Claim 1 is/are objected to because of the following informalities:  
Claim 1 line 14; “the products types PML, PMF, PHF, …” should read “the product types PML, PMF, PHF, …”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 21 respectively recite the limitation "a nano carbon-mixture material, including a carbon black material; a graphene material … the carbon black material and the graphene material have a weight ration being greater than 0:2 and less than or equal to 2:0".  This limitation is indefinite. It is unclear how the ratio of carbon black material to graphene material can be equal to 2:0 (i.e., there is no graphene in the nano carbon-mixture material) while the claim simultaneously positively recites the nano carbon-mixture material including the graphene material. Dependent claims 2 and 22 inherit this deficiency. 
Claims 1 and 21 respectively recite the limitation “the graphene material includes at least one selected from the group consisting of the products types PML, PMF, PHF, TPGnP001, TPGnP002, and TPGnP003; the graphene material being the product type PML has an oxygen content lower than 3 wt%, and the graphene material being one of the product types of TPGnP001, TPGnP002 and TPGnP003 has a carbon content higher than 99 wt% … and the graphene material is one of the product types of TPGnP001, TPGnP002 and TPGnP003…”. These limitations are indefinite as it is unclear what product types the applicant is attempting to claim as being part of the graphene material. It is unclear if applicant is claiming the graphene material to include PML and one of TPGnP001, TPGnP002 and TPGnP003, or just PML, or just one of TPGnP001, TPGnP002, and TPGnP003. Dependent claims 2 and 22 inherit this deficiency.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longinotti-Buitoni (U.S. PGPub No. 2018/0184735), in view of Wei (CN 102732039, Translation provided), in view of Takashima (U.S. Patent No. 6,458,883), in view of Wu (U.S. PGPub No. 2018/0134902), in view of Mashiach (U.S. PGPub. No. 2014/0358189).
Regarding claims 1 and 21, Longinotti-Buitoni teaches a wearable clothing having sensing materials for sensing a physiological parameter (Fig 1 and [0238], conductive ink material provided on garments), comprising: a nano carbon layer transmitting a physiological signal in response to the physiological parameter (Abstract) and including: a nano carbon-mixture material, including: a carbon black material; a graphene material; and a glue material ([0238] “conductive ink comprises conductive particles, such as carbon black … graphene … binding material”), wherein: the carbon black material, the graphene material and the glue material are mixed together ([0190] and [0238] materials are necessarily mixed based on a weight ratio); a sensing unit including the nano carbon layer and the nano carbon-mixture material, and including: a sensing portion including an electrode ([0014 & 0017] disclosing electrical sensor electrodes), and the nano carbon-mixture material ([0238]); and a transmission portion coupled to the sensing portion and including the nano carbon- mixture material and at least one of a wire and a wireless transceiver ([0282] sensors communicate with smart module via wired communication protocols; [0238 & 0240] disclosing nano-carbon mixture acting as a transmission and sensing portions), wherein: each of the electrode and the wire has the nano carbon-mixture material ([0238 & 0240]), and the an external wireless module ([0262] and Fig 27b, control module 114); a cloth body (garment of device); and a processing unit processing the physiological signal transmitted ([0262-0265] control module 114 has processing unit).
Longinotti-Buitoni fails to teach the carbon black material and the graphene material have a weight ratio being greater than 0:2 and less than or equal to 2:0, and the carbon black 
In related sensing material prior art, Wei teaches a similar nano-carbon material comprising a graphene material (Translation pg 3, graphene has <30 layers), carbon black (Pg 6 carbon black part of conductive material), and a glue material (Pg 3 and 5 liquid silicone is matrix material), wherein the weight perecentage of the carbon black and graphene material being approximately equal (Pg 6, 1-3 parts by weight of graphene and carbon black each), the carbon black material and graphene material having a weight percentage concentration of 5-11% in the glue material (Pg 6, 100 parts by weight raw material (i.e. silicone glue), 1-3 parts graphene, and 3-5 parts carbon black [Wingdings font/0xE0] 3 parts graphene and 5 parts carbon black [Wingdings font/0xE0]                                 
                                    
                                        
                                            8
                                             
                                            p
                                            a
                                            r
                                            t
                                            s
                                             
                                            C
                                            B
                                             
                                            &
                                             
                                            g
                                            r
                                            a
                                            p
                                            h
                                            e
                                            n
                                            e
                                        
                                        
                                            108
                                             
                                            p
                                            a
                                            r
                                            t
                                            s
                                             
                                            C
                                            B
                                            ,
                                             
                                            G
                                            r
                                            a
                                            p
                                            h
                                            ,
                                             
                                            G
                                            l
                                            u
                                            e
                                        
                                    
                                
                             = 7.4 wt % of graphene and carbon black in the glue material), and that these weight percentages leads to the best piezoresistive and stability characteristics of the material (Figs 5a-b and Page 5; material with 2% graphene and 4% carbon black exhibits the best stability; Fig 4 and page 5, material with 2% graphene and 4% carbon black exhibits the best piezoresistive characteristics). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nano-carbon material of Longinotti-Buitoni in view of Wei to incorporate the weight percentages as claimed. Doing so would be obvious to one of ordinary skill in the art so the graphene and carbon black material can easily establish a plurality of conductive pathways within the material having increased stability and piezoresistive characteristics (Section 2 at bottom of Pg 4, Figs 4, 5a-b and Page 5).
Longinotti-Buitoni fails to teach the carbon black material includes at least one of products types EC600JD and EC300J, the carbon black material is one of EC600JD and EC300J 
In related sensing material prior art, Takashima teaches a plurality of conductivity imparting agents including carbon black EC600JD (Col 6 lines 16-22). The examiner notes that product type EC600JD necessarily has the claimed properties as it is a well-known carbon black product in the art with predefined properties developed by Bell Lab Company as evidenced by NPL3 (Lion Special Chemicals Co., LTD.; Pg 2 Section 4). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon black material of Longinotti-Buitoni in view of Wei and Takashima to incorporate the EC600JD carbon black material with the claimed properties. Doing so would be a simple substitution of one well-known carbon black material for another well-known carbon black material to yield the predictable result of a material that imparts conductivity to a substance (Col 6 lines 16-22).
Longinotti-Buitoni fails to teach the graphene material includes at least one selected from the group consisting of the products types PML, PMF, PHF, TPGnP001, TPGnP002 and TPGnP003; the graphene material being the product type PML has an oxygen content lower than 3 wt%, and the graphene material being one of product types of TPGnP001, TPGnP002 and TPGnP003 has a carbon content higher than 99 wt%; and the graphene material has a thickness of 3 nm to 5 nm, and the graphene material is one of the product types of TPGnP001, TPGnP002 and TPGnP003 respectively having base surfaces of 10- 15 m, 5-10 m and 3-5 m.
In related sensing material prior art, Wu teaches a similar graphene material with the material properties of 5-10 layers, oxygen content <0.1wt%, a density from 0.001 to 2.24 g/cm3, and base surface from 3-15 micrometers, a thickness of 2.5-4.5 nanometers ([0052]). The 
Longinotti-Buitoni is silent to any structure of the wireless transceiver being a coil made of the nano-carbon mixture.
In related prior art, Mashiach teaches a device with a similar wireless transceiver for sending and receiving signals wherein transceiver is a coil antenna made from any suitable conductive material ([0057]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wireless transceiver of Longinotti-Buitoni in view of Wei, Takashima, Wu and Mashiach to incorporate the wireless transceiver as a coil antenna using the nano-carbon mixture. Doing so would have been obvious to one of ordinary skill in the art to provide a transceiver capable of receiving and sending signals as it is well known in the art that wireless transceivers can comprise coil antennas made of any conductive material ([0057]).
Longinotti-Buitoni fails to teach an internal buckle made of the nano carbon-mixture material for fixing the external wireless module, the cloth body including an external buckle detachably coupled to the external wireless module.
In related prior art, Macia Barber teaches a similar device wherein the device comprises a similar nano-carbon mixture material ([0014] and Figs 3A-5 track 4) wherein an internal buckle made of the nano carbon-mixture material for fixing the external wireless module (Fig 3-5, track 4 comprises throughhole to accommodate stud 10 to fix external monitor 15), the cloth body including an external buckle detachably coupled to the external wireless module (female type clip portion 9 of garment 7; The examiner notes the interpretation of external and internal “buckle” is made in light of applicant’s disclosure of corresponding buckles 4030 and 5033 of Fig 7a). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Longinotti-Buitoni in view of Wei, Takashima, Wu, Mashiach, and Macia Barber to incorporate the internal buckle made of the nano-carbon mixture and the external buckle on the cloth body to arrive at the device of claims 1 and 21. Doing so would have been obvious to one of ordinary skill in the art to yield the predictable result of providing a detachable connection between the external wireless monitor and the conductive components of the garment to collect and analyze sensed signals. 
Claims 2 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longinotti-Buitoni, in view of Wei, in view of Takashima, in view of Wu, in view of Mashiach, in view of Macia barber, and in further view of Lee (NPL2: Lee, Jungmin, et al. “Preparation and Characterization of Nano-composites with Carbon nanotubes and Core-Shell Type Polyaniline for the Conductive Colloidal Ink”, 2012).
Regarding claims 2 and 22, 
In related prior art, Lee teaches a similar sensing material wherein carbon nano tubes are provided in the similar conductive ink (abstract). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the nano carbon layer of Longinotti-Buitoni in view of Lee to incorporate the carbon nanotubes to be used as a filler to provide “superior electrical properties, extra high mechanical properties, and excellent chemical stability” to the nano carbon layer (Lee, Abstract). 
Response to Arguments
Applicant's arguments filed 04/16/2021 regarding the 112(b) rejection have been fully considered but they are not persuasive. The applicant simply points to table 4 of the specification as supporting the claimed limitation. The Examiner recognizes that the specification has support for a weight ratio of carbon black and graphene between 0:2 and 2:0, but the applicant failed to provide arguments directed towards the 112(b) rejection. Paragraph [0064] of the applicant’s specification describes embodiment 1 of table 4 having a carbon black:graphene weight ratio of 1:0. The examiner notes this paragraph teaches that embodiment 1 does not contain graphene in the mixture. This directly contradicts the claimed language of “a nano carbon-mixture material, including a carbon black material; a graphene material … the carbon black material and the graphene material have a weight ration being greater than 0:2 and less than or equal to 2:0”. It is indefinite to claim the graphene material as being part of the nano carbon-mixture material and simultaneously claim the graphene material having a weight ratio of 0 relative to the carbon black.
Applicant’s arguments, see Remarks, filed 04/16/2021, with respect to the rejection(s) of claim(s) 1-2 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794